     Case 4:15-cr-00204-WTM-CLR Document 224 Filed 02/18/21 Page 1 of 10



                IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                CASE NO. CR415-204


TIMECKA GREEN,

        Defendant




                                      ORDER


       Before the Court is Defendant Timecka Green's Motion for a

Reduction in Sentence (Doc. 215), which the Government has opposed

(Doc.   221, Attach.     1). For the following            reasons.   Defendant's

motion (Doc. 215) is DENIED.

                                     BACKGROUND


       In May 2016, a jury found Defendant guilty on three counts of

the indictment: (1) conspiracy to possess with intent to distribute

cocaine     hydrochloride       and    cocaine     base    and   conspiracy     to

manufacture cocaine base; (2) possession with intent to distribute

cocaine    hydrochloride       and    cocaine   base; and    (3) the     unlawful

manufacture of cocaine base. (Doc. 109.) Defendant was sentenced

to 121 months' imprisonment. (Doc. 129 at 2.) According to the

Federal Bureau of Prisons' (^^BOP") website. Defendant is currently

incarcerated        at   Federal       Correctional       Institution      (^^FCI")

Aliceville    located     in    Aliceville,      Alabama,    with    a   projected

release date of June 26, 2024. See BOP Inmate Locator, Federal
     Case 4:15-cr-00204-WTM-CLR Document 224 Filed 02/18/21 Page 2 of 10



Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited on

February 17, 2021).

                                  ANALYSIS


       Defendant seeks compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) due to the COVID-19 pandemic and               her medical

conditions. (Doc. 215 at 2.) The Government opposes Defendant's

request on the ground that the factors set forth in 18 U.S.C.

§ 3553(a) weigh against releasing Defendant. (Doc. 221, Attach. 1

at 1.) The Court finds that Defendant's motion is due to be denied.

I.     ELIGIBILITY FOR COMPASSIONATE RELEASE


       18 U.S.C. § 3582(c)(1)(A) provides that the Court can reduce

the term of imprisonment upon

       motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure
       of the Bureau of Prisons to bring a motion on the
       defendant's behalf or the lapse of 30 days from the
       receipt of such a request by the warden of the
       defendant's facility, whichever is earlier . . . .

Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a

compassionate release to submit a written request to the prison's

warden. At a minimum, the inmate's request must contain ^Mt]he

extraordinary or compelling circumstances that the inmate believes

warrant consideration;" and ^Mp]roposed release plans, including

where    the   inmate   will   reside,   how   the   inmate   will   support

himself/herself, and, if the basis for the request involves the

inmate's health, information on          where the inmate     will receive
    Case 4:15-cr-00204-WTM-CLR Document 224 Filed 02/18/21 Page 3 of 10



medical treatment, and how the inmate will pay for such treatment."

28 C.F.R. § 571.61(a).

      Under § 3582(c)(1)(A), a court may order a sentence reduction

where the court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that ""'extraordinary and compelling

reasons" exist and the defendant does not present a danger to the

safety   of    any    other   person   or       the   community.    See    U.S.S.G.

§ 1B1.13. In its consideration of compassionate release, the Court

is constrained by the applicable policy statements issued by the

United       States     Sentencing       Commission.          See    18      U.S.C.

§ 3582(c)(1)(A). The application notes to the applicable policy

statement     list    three   specific   examples        of    extraordinary     and

compelling     reasons to     consider      a   reduction     of sentence     under

§ 3582(c)(1)(A): (1) a          serious medical condition; (2) advanced

age; and (3) family circumstances. U.S.S.G. § 1B1.13 n.l(A)-(C).

A   fourth    catch-all   category     provides: "As          determined    by   the

Director of the Bureau of Prisons, there exists in the defendant's

case an extraordinary and compelling reason other than, or in

combination     with,"    the    aforementioned        three    categories.      Id.

n.l(D). For a medical condition to qualify as an extraordinary and

compelling reason, the condition must "substantially diminish[]

the ability of the defendant to provide self-care                     within the

environment of a correctional facility and [is one] from which he

or she is not expected to recover." U.S.S.G. § IBI.13, n.l(A)(ii).
      Case 4:15-cr-00204-WTM-CLR Document 224 Filed 02/18/21 Page 4 of 10



        The Government does not dispute that Defendant has exhausted

her administrative remedies with respect to her medical conditions

as required by § 3582(c)(1)(A). (Doc. 221, Attach. 1 at 3 n.2.)

Defendant requested compassionate release from the Warden of FCI

Aliceville on June 8, 2020 (Doc. 218, Attach. 1 at 2) and the

Warden denied her request on August 10, 2020 (Doc. 215, Attach. 1

at 73). Accordingly, the Court finds that Defendant has exhausted

her administrative remedies as required by § 3582(c)(1)(A). See

United States v. Cooper, No. 1:15-CR-00223, 2020 WL 6145109, at *2

(N.D. Ga. Sept. 11, 2020) (finding the defendant satisfied the

§ 3582(c)(1)(A) exhaustion requirement by filing his motion for

compassionate release after the warden of his facility denied

defendant's request for compassionate release). Because Defendant

has    exhausted   her   administrative   remedies, the    Court   will now

consider      whether    Defendant's   medical    conditions    qualify     as

extraordinary and compelling reasons for compassionate release.

        In seeking compassionate release. Defendant claims that she

suffers hypertension, diabetes, thyroid problems, and depression,

and that these conditions increase her risk of suffering severe

complications from COVID-19. (Doc. 215 at 2.) The Government, in

response, notes that Defendant's BOP medical records from the past

year do not indicate that Defendant suffers from diabetes; however.

Defendant's medical records do support her contention that she

suffers from hypertension. (Doc. 221, Attach. 1 at 14; Doc. 218,
   Case 4:15-cr-00204-WTM-CLR Document 224 Filed 02/18/21 Page 5 of 10



Attach. 4 at 1.) The Government acknowledges that, based on the

Center     for       Disease   Control's         recommendations.       Defendant's

hypertension ^^might" place her at an increased risk of severe

illness from COVID-19. (Doc. 221, Attach. 1 at 15.) Therefore, the

Government ^^leaves it to the            Court's     determination      whether the

combination of [Defendant's] hypertension with the CDC's current

recommendations         qualifies   as   an    ^extraordinary and        compelling

reason' under § 1B1.13, application note 1." (Id.)

       The Court has reviewed Defendant's BOP medical records and

does     not    find     any   evidence       that   Defendant's       hypertension

substantially diminishes her ability to provide self-care while

incarcerated. See United States v. Smith, No. 8:17-CR-412-T-36AAS,

2020 WL 2512883, at *6 (M.D. Fla. May 15, 2020); United States v.

Johnson, No. CR 108-110, 2020 WL 2449343, at *1 (S.D. Ga. May 12,

2020). It appears that Defendant's hypertension is well-managed

when   Defendant        consistently     takes    her   medication.     (Doc.   218,

Attach.    4    at   1.)   Additionally,      ^'[t]he   Court     is   unwilling   to

conclude       that a    condition that       ^might'   put   a   defendant at     an

increased risk qualifies [her] circumstances as extraordinary and

compelling enough to warrant early release." United States v.

Mingo, No. CR612-018, 2020 WL 5028770, at *2 (S.D. Ga. Aug. 25,

2020).

       Further, Defendant received her first dose of the COVID-19

vaccine on January 7, 2021. (Doc. 218, Attach. 4 at 44.) In light
   Case 4:15-cr-00204-WTM-CLR Document 224 Filed 02/18/21 Page 6 of 10



of the fact that Defendant will be vaccinated against COVID-19,

Defendant's   ^'probability   of     becoming   ill    from    COVID-19   is

significantly diminished . . .          United States v. Doostdar, No.

18-0255, 2021 WL 429965, at *3 (D. D.C. Feb. 8, 2021); United

States V. Smith, No. 17-CR-20753, 2021 WL 364636, at *2 (E.D. Mich.

Feb. 3, 2021) {"Accordingly, absent some shift in the scientific

consensus. Defendant's vaccination against COVID-19 precludes the

argument that his susceptibility to the disease is 'extraordinary

and compelling' for purposes of § 3582(c)(1)(A).").

     Finally, the Court does not find that COVID-19 is in and of

itself   an   extraordinary    and    compelling      reason   to   warrant

compassionate release. See United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate            release, especially

considering BOP's statutory role, and its extensive professional

efforts to curtail the virus's spread."). Accordingly, Defendant's

motion (Doc. 215) is DENIED because Defendant has not demonstrated

extraordinary and compelling reasons for compassionate release.^




^ To the extent Defendant intends to challenge the conditions of
her confinement, she must do so through a civil lawsuit brought
pursuant to 42 U.S.C. § 1983. See United States v. Riqgs, No.
CR618-014-09, 2020 WL 7066325, at *2 n.2 (S.D. Ga. Dec. 2, 2020).
      Case 4:15-cr-00204-WTM-CLR Document 224 Filed 02/18/21 Page 7 of 10



II.     CONSIDERATION OF THE § 3553(a) SENTENCING FACTORS

        Further, even if this Court found Defendant had presented

evidence of a qualifying medical condition that constituted an

extraordinary and compelling              reason for compassionate release,

this Court would still deny Defendant's motion. In considering a

defendant's motion pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court

must consider the factors set forth in § 3553(a). The Court finds

that the factors set forth in 18 U.S.C. § 3553(a) weigh against

releasing        Defendant.     Section    3553(a)       provides     the   following

factors for the Court's consideration:


        1) the nature and circumstances of the offense and the
           history and characteristics of the defendant;
        2) the need for the sentence imposed—
            A. to   reflect     the   seriousness        of   the   offense,   to
                 promote respect for the law, and to provide just
               punishment for the offense;
            B. to afford adequate deterrence to criminal conduct;
            C. to protect the public from further crimes of the
                 defendant; and
            D. to provide the defendant with needed educational
               or vocational training, medical care, or other
                 correctional     treatment    in    the       most   effective
                 manner;

        3) the kinds of sentences available;
        4) the kinds of sentence and the                      sentencing    range
           established . . .;
        5) any pertinent policy statement . . .;
        6) the need to avoid unwarranted sentence disparities
           among defendants with similar records who have been
           found guilty of similar conduct; and
        7) the need to provide restitution to any victims of the
           offense.


        Courts    may,   even   after finding        a    defendant    eligible      for

compassionate       release, find       that the § 3553(a) factors                  weigh
   Case 4:15-cr-00204-WTM-CLR Document 224 Filed 02/18/21 Page 8 of 10



against release. See United States v. Chambliss, 948 F.3d 691, 694

(5th   Cir.   2020)   (affirming    a       district    court's    denial   of    a

defendant's motion for compassionate release where the district

court found that, although the defendant had an extraordinary and

compelling reason for compassionate release, the § 3553(a) factors

weighed against a sentence reduction); United States v. Rodd, 966

F.3d 740, 748 (8th Cir. 2020) (affirming a district court's denial

of a defendant's motion for compassionate release based on the

§ 3553(a) factors); United States v. Pawlowski, 967 F.3d 327, 331

(3d Cir. 2020) (same); United States v. Kincaid, 802 F. App'x 187,

188 (6th Cir. 2020) (same).

       In May 2016, a jury found Defendant guilty on three counts of

the indictment: (1) conspiracy to possess with intent to distribute

cocaine    hydrochloride    and    cocaine       base     and     conspiracy     to

manufacture cocaine base; (2) possession with intent to distribute

cocaine   hydrochloride    and    cocaine      base; and    (3)    the   unlawful

manufacture of cocaine base. (Doc. 109.) Defendant was sentenced

to 121 months' imprisonment. (Doc. 129 at 2.)

       While the Court is sensitive to the concerns that Defendant

has for her health and safety due to the COVID-19 pandemic, the

Court finds that a reduction in her sentence is not warranted at

this time. Reducing Defendant's sentence would not promote respect

for the law or provide adequate deterrence to future criminal

conduct. Defendant has an extensive criminal history that includes

                                        8
     Case 4:15-cr-00204-WTM-CLR Document 224 Filed 02/18/21 Page 9 of 10



convictions for obstruction, simple battery, sale of marijuana,

possession       of   cocaine,     possession     of    marijuana,       theft   by

shoplifting, and reckless conduct.

       Considering the facts surrounding the current offense, namely

that Defendant allowed her co-conspirator to manufacture crack at

her residence while her five minor children and minor grandchild

were    inside    the    residence,      the   Court     finds    that    reducing

Defendant's sentence would also not reflect the seriousness of the


offense.     Defendant's        fifteen-year-old       daughter    reported      to

officers that she        observed      Defendant's co-conspirator '"cooking

crack" at Defendant's residence several times and that Defendant


knew about the drug activity. In reference to her fifteen-year-

old daughter talking to officers. Defendant stated "[i]f I see

her, I might slice her fucking throat." Consequently, the Court

also cannot determine that Defendant does not present a danger to

the safety of any other person or the community. See U.S.S.G.

§ 131.13(2).

       Reducing Defendant's sentence also would not provide just

punishment. At this time. Defendant has approximately three years

remaining on her sentence. See United States v. Harrell, CR 312-

003-22, 2021 WL 77964, at *2 (S.D. Ga. Jan. 8, 2021) ("Defendant

has nearly three years remaining on his sentence; early termination

of   his   sentence     would   fail   to   reflect    the   seriousness   of    the

offense, promote respect for the law, provide just punishment, or
  Case 4:15-cr-00204-WTM-CLR Document 224 Filed 02/18/21 Page 10 of 10



afford adequate deterrence."). Accordingly, the Court finds that

the § 3553(a) factors weigh against reducing Defendant's sentence.

As a result, Defendant's motion (Doc. 215) is DENIED.

                              CONCLUSION


     For the foregoing reasons. Defendant's Motion for a Reduction

in Sentence (Doc. 215) is DENIED.

     SO ORDERED this             of February 2021.




                                 WILLIAM T. MOORE,
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                   10
